DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 11/04/2021, is acknowledged.  
Claims 1-13, 15-17 and 19-21 are pending in this action.  Claim 14 and 18 have been cancelled.  Claims 1-5, 7-8, 10-11, 13, 16-17, 19 and 21 have been amended.  Claims 1-13, 15-17 and 19-21 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/JP2018/041539, filed November 08, 2018, which claims benefit of foreign priority to JP2018-200037, filed October 24, 2018 and JP2017-216422, filed November 9, 2017.  No English translations of the certified copies of priority 

Information Disclosure Statement
The information disclosure statement, filed 08/19/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 recite the term “drug substance of the acetaminophen”, whereas claims 4-5 recite the term “the acetaminophen” that is unclear.  In the present case, the difference between said terms is not defined by the specification and/or claims.  Does “a drug substance of the acetaminophen” may include some additives?  Similar is applied to claims 16, 17, 21.  Clarification is required.  
In response to applicant’s argument that one skilled in the art would understand that “drug substance of acetaminophen” and “acetaminophen” refer to acetaminophen itself, it is noted that it is unclear why one would use different terms in the claims to identify the same constituent.  Further, the reference provided by applicant (i.e., CFR Title 21 recited/clarified by FDA) teaches that “drug substance is an active ingredient that is intended to furnish pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of disease or to effect the structure/function of the human body”.  To this point, it is noted that the claimed “drug substance of the acetaminophen” might include a modification and/or complexation of acetaminophen for providing drug substance that allows improving specific activity during the consumption.  Furthermore, the instant specification teaches the use of acetaminophen (having specific d10 and d90) in combination with other constituents (e.g., silicone dioxide, water, etc.).  No teaching and/or suggestions are provided that said preparation method does not induce agglomeration of acetaminophen small particles.  No information regarding the size of acetaminophen particles in a final product is provided.  Therefore, clarification is required.  
Newly amended claim 1 recites the limitations “light anhydrous silica acid”, “heavy anhydrous silica acid
Claims 8, 11, 13, 17 refer to “a tablet”, wherein several elements are characterized by their assumed function (e.g., excipient, disintegrating agent, lubricant, etc.) and not by the structure essential for said elements and claimed compositions.  These claims are unclear and indefinite, because the function of a particular compound may change and/or depend on conditions, wherein some compounds in multicomponent systems might have multiple functions (see pertinent prior art below).  In specification, applicant provides a support to this point stating that  (i)  light anhydrous silicic acid, hydrated silicon dioxide can be employing as “dispersant” (Para. 0033) or as “excipient” (Para. 0035); (ii) sodium carboxymethyl starch, carmellose sodium (i.e., carboxymethylcellulose sodium salt) can be used as “excipient” (Para. 0035), or as “disintegrating agent” (Para. 0036), or as “sustained release material” (Para. 0025).  Therefore, given that the scope of the claims is not limited by claim language that does not limit a claim to a particular structure (MPEP 2111.04), one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required. 
In response to applicant’s argument that one skilled in the art would understand the meaning of the recited functional additives, it is noted that in the present case it is unclear what compounds can be/should be included into the claimed compositions to perform a specific claimed function.  For instance, the same compounds (e.g., light anhydrous silicic acid) can be used in tablet preparation as fluidizer, or as an excipient, or as a filler, or as a lubricant
Claims 6-7, 9-10, 12, 15 and 19-20 are rejected as being dependent on rejected independent claims 1 and 17 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al., JP 2002060338A (cited in IDS; hereinafter referred to as Hunter) in view of Terashita et al., Chem. Pharm. Bull., 2002, 50(12):1542-1549 (cited in IDS; hereinafter referred to as Terashita), Ghoroi et al: "Multi-faceted characterization of pharmaceutical powders to discern the influence of surface modification".  Powder Technology (2013):63-74 (cited in IDS; hereinafter referred to as Ghoroi), Luczak et al.  Polymorph stabilization in processed acetaminophen powders.  Powder Technology, 236 (2013):52-62 (hereinafter referred to as Luczak); and further in view of Shah, US 5,370,878. 
Hunter teaches a directly compressed tablets and methods of producing them (Abstract; Para. 0001, 0021, 0022), wherein said tablets may include:
60-95 wt% of acetaminophen
0.1-20 wt%, preferably 0.1-5 wt% of silicon dioxide, e.g., silicone gel, precipitated silica, etc. (i.e., dispersant; Claim 8; Abstract; Para. 0026, 0051, 0057-0061 as applied to claims 6, 7); 
1-40 wt% of microcrystalline cellulose (i.e., excipient/vehicle; Para. 0024, 0046-0052 as applied to claims 8-10).
Hunter also teaches that said tablets may include additional agents, e.g., cross-linked polyvinylpyrrolidone/crospovidone (Para. 0065 as applied to claims 11, 12) identified in the instant application as a disintegrating agent.
Hunter teaches that said tablets are produced by mixing acetaminophen, silicon dioxide, and microcrystalline cellulose, and then directly compressing the mixed powder at a relative humidity of 10% (i.e., by dry direct compression method); and said tablets have the sufficient hardness and disintegrate rapidly (Para. 0088-0012 as applied to claim 15). 
Hunter teaches that silicone dioxide, acetaminophen and excipient/vehicle are mixed under high shear mixing conditions to prepare homogenous mixture, and directly compressed to tablets, and/or the mixing acetaminophen, a vehicle, and any silicon dioxide, is followed by mixing with a lubricant to final uniform granules (Claim 1; Para. 0027-0032, 0056 as applied to claims 17, 19-21).  
Hunter teaches that acetaminophen is in form of granules having a cross-section diameter of 50-500 microns, more preferably 250-300 microns (Claim 3; Para. 0034, 0044).  To this point, it is noted that the instant specification teaches that particles as instantly claimed have d50 value of 250-300 microns (Para. 0027).  
parameters of particle size distribution d10 and d90 as instantly claimed (claims 1-3 and 17), and also does not specifically teach the use of hydrated silicone dioxide (claim 1).
Terashita teaches the relationship between acetaminophen particle size and the physical properties of a directly compressed tablet (Abstract).  Terashita teaches that the use of acetaminophen particles having a size of 309 µm (size III) provides high fluidity of the acetaminophen particles and enables the production of tablets that dissolve rapidly and have the desired/sufficient hardness compared to smaller particles of 40 µm (size V; Page 1542, right column, Ln. 11 - Page 1544, left column, Ln. 27; Page 1544, right column, Ln. 39 - Page 1545, left column, Ln. 7; Page 1547, right column, Lns. 15-27; Tables 1, 3-4, 6; Figs. 5, 10).  Terashita specifically teaches that acetaminophen having a particle diameter of about 300 µm is excellent in fluidity and provide tablets (i) with hardness and friability less liable to breakage at handling, and (ii) that are excellent in solubility and uniformity of medical content (Page 1548, right column, Ln. 18 – Page 1549, left column, Ln. 5).  
Ghoroi teaches pharmaceutical powders comprising a pharmaceutical active ingredient (e.g., acetaminophen) and excipient(s), and also teaches (i) multi-faceted powder characterization to assess the flow, packing and fluidization properties of said powders and (ii) the use of said powders for providing pharmaceutical products in solid form, e.g., tablet, with desired properties such as tablet content uniformity, reduced tablets weight variability, consistency, shelf life, etc. (Title; Abstract; Pages 63-65).  To this point, Choroi teaches that active agent/acetaminophen particle size distribution influences the flowability of acetaminophen having a d10 of 10 µm and d90 of 240 µm (Table 2; Pages 69-71).  
Luczak teaches stabilization of coarse acetaminophen powder, having a d10 of 3.7 µm and D90 of 228.9 µm, by using a combination with hydrophilic silica/silicon dioxide (Abstract; Table 1, Pages 52-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the particle size and/or particle size distribution as taught by Terashita, Ghoroi and Luczak preparing the tablets as taught by Hunter, because the cited prior art teaches that said approach can be used for controlling hardness, friability, disintegration time and uniformity of the tablets prepared by direct compression.  It also would be obvious to one of ordinary skill in the art to try/use hydrated silicone dioxide preparing the tablets as taught by Hunter, because said silica/silicone dioxide is widely used as excipient/fluidizer in preparation of pharmaceutical products comprising acetaminophen (see pertinent prior art below), whereas Luczak teaches that it can be also used for stabilization of acetaminophen powder.
Hunter also does not teach the use of 0.5-3 wt% of water during the preparation of tablets comprising acetaminophen (claim 1, 17), and/or sizing a mixed powder (claim 16).  
Shah teaches direct compression granulated acetaminophen tableting compositions that are prepared by blending acetaminophen with excipient agents and a small amount of water (Abstract).  To this point, Shah specifically teaches that said compositions may include such excipient agents as microcrystalline cellulose, silicone dioxide, povidones, hydroxypropyl cellulose, etc. (Claim 9; Col. 3, Ln. 48 – Col. 4, Ln. 25; incorporating a small amount of water (i.e., 1-7 wt%) along with excipient agent(s) in an acetaminophen blend creates a composition that enables compaction granulation at high levels of drug loading (Claim 1; Col. 3, Lns. 8-13).  Shah teaches that the compacted material is then milled into granulated particles of a desired particle size, and additional lubricant can be added for proper flow and tableting properties (Col. 3, Lns. 53-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a small amount of water as taught by Shah preparing the tablets as taught by Hunter, because cited prior art teaches that said approach allows creating direct compression tablet blends containing high dosage levels of acetaminophen.
With regard to the concentrations of additives as instantly claimed (Claim 13), it is noted that differences in experimental parameters such as concentration of compounds in a composition/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  One of ordinary skill in the art at would have recognized the concentration of each ingredient as result-effective variables that determine the composition’s efficacy, physical and chemical properties.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,888,520 - teaches compositions comprising particles comprising acetaminophen/active agent and the use of light anhydrous silicic acid, and/or hydrated silicon dioxide as fluidizers.  
US 10,632,074, US 10426838 – teach preparation of granulated powder having average diameter of 10-200 µm that may include acetaminophen, and also teaches the use of light anhydrous silicic acid, hydrated silicon dioxide, and/or silicic acid as excipient. 
US 10,172,806 - teaches tablets comprising granules comprising acetaminophen/active agent and the use of light anhydrous silicic acid, synthetic aluminum silicate, magnesium aluminometasilicate as a filler.
US 8,106,100 – teaches preparation of tablets comprising acetaminophen by direct compression and the use of (i) anhydrous silicic acid, aluminum silicate, and magnesium aluminosilicate as excipient; and (ii) hydrated silicon dioxide and light anhydrous silicic acid as fluidizers.  
US 9,029,429 – teaches solid preparation comprising acetaminophen and the use of light anhydrous silicic acid as a lubricant.   
US 5,733,578 (cited in IDS) – teaches methods of preparing solid dosage forms by direct compression techniques, i.e., directly compressing tablets containing relatively high amounts of acetaminophen.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13, 15-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,033,501.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patent also claims:  A method for manufacturing tablets comprising acetaminophen having d10 of 5-300 µm and d90 200-900 µm by a dry direct compression, in combination with hydrated silicon dioxide or light anhydrous silicic acid as dispersant, microcrystalline, low substituted hydroxypropylcellulose or crospovidone as additives. 
In response to applicant's argument that claims of the prior patent include additional limitations, it is noted that instant independent claims 1 and 17 are merely broader than prior patent claims that include additional limitations and therefore are more specific.  Thus, the invention of the prior patent claims is, in fact, a "species" of the "generic" invention of the   In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claims are anticipated by prior patent claims, they are not patentably distinct from each other. 

Response to Arguments
Applicant's arguments, filed on 11/04/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments and references have been added to the 103-rejection to clarify the position of the examiner and/or to address newly introduced amendments.
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615